Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 06/27/2019.
Claims 1-5 are examined in this office action.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 and 5 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by Kurosaki (US 5195295 A) or, in the alternative, under 35 U.S.C. 103 as obvious over Teague et al. (US 6471061 B1).
Regarding claim 1, Kurosaki discloses a packaged-body producing (Abstract) method comprising:
 a first step in which a plurality of packages accommodating toilet paper rolls or tissue paper boxes are stacked (Col 2 lines 59-64), and a package stack form provided with recesses at predetermined positions is formed in the stacked form (Col 2 lines 53-58); 
a second step in which a first packaging film (14) is spirally wound on sides of a package stack form (Col 2 lines 51-53); 
and a third step in which a second packaging film is wound so as to cover a circumference, including an upper end portion and a lower end portion, of a package stack form (Col 3 lines 65-67), wherein, 
in the first step, the plurality of packages (Fig. 1) are stacked such that the recesses (20, 21) are formed at positions with which fork prongs of a forklift truck can be brought into contact to lift the packages (Col 2 lines 53-58),
 in the second step, the first packaging film is tightly secured so as not to prevent the fork prongs of the forklift truck from coming into contact with the recesses and to maintain the package stack form (Col 2 lines 50-56, See also Fig. 1), and, 

wherein applicant argues that Kurosaki does not a second step in which a first packaging film is spirally wound on sides of a package stack form, Teague in a related invention teaches that it is old and well known to provide a packaging film is spirally wound on sides of a package stack form (Fig. 1, see also Col 2 lines 7-15).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention, to modify the method of Kurosaki to incorporate a spiral wounding of a packaging film on the sides of a stacked form as taught by Teague in order to hold the stack of packages together as a packaged unit. (Col 2 lines 7-11).
Kurosaki in view of Teague further teaches:
Regarding claim 2, wherein, in the first step, the package stack form having a rectangular-parallelepiped-shaped upper layer, a narrow layer disposed below the upper layer and having a smaller width than the upper layer (Fig. 1 of Kurosaki), and a first layer disposed below the narrow layer and having a larger width than the narrow layer is formed, and the recesses are provided at both sides of the narrow layer in the width direction (Fig. 1 of Kurosaki), and, in the third step, the second packaging film is wound on a circumference, including an upper end portion of the upper layer, the both 
Regarding claim 5, wherein, in the first step, the package stack form having a rectangular-parallelepiped-shaped upper layer, a narrow layer disposed below the upper layer and having a smaller width than the upper layer, and a first layer disposed below the narrow layer and having a larger width than the narrow layer is formed, and the recesses are provided at both sides of the narrow layer in the width direction (Fig. 1 of Kurosaki), and,
 in the third step, the second packaging film (18) having the same width as the width of the narrow layer is wound on a circumference, including the upper end portion of the upper layer, a front-side portion having the same width as the width of the narrow layer, a rear-side portion having the same width as the width of the narrow layer, and the lower end portion of the first layer, of the package stack form (Col 3 lines 11-68 and Fig. 1 of Kurosaki).

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosaki (US 5195295 A) in view of Teague et al. (US 6471061 B1), and in further view of MARNON (US 3246744 A).
Regarding claim 3, Kurosaki in view of Teague discloses essentially the claimed elements according to claim 2 including wherein, in the third step, the second packaging film (18 of Kurosaki as explained in Col 3 lines 65-67) having a width equal to or slightly larger than a size of the package stack form in the depth direction (Fig. 1 of Kurosaki).

 MARNON teaches that it is old and well known to provide a wrapping step in which a stack form is wrapped in the depth direction, which is perpendicular to the width direction, is disposed such that one end of the second packaging film in a longitudinal direction is below the first layer, and an other end of the second packaging film in a longitudinal direction is moved toward an upper end portion of the upper layer and is wound on the circumference of the package stack form (Fig. 1 and 3 of Marnon).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to modify the method of Kurosaki as modified above to incorporate wrapping steps as taught by Marnon as such wrapping configuration s known in the art and it provides for a more secure package unit especially during transportation of the stack package unit.
Regarding claim 4, Kurosaki in view of Teague discloses essentially the claimed elements according to claim 2 including the third step involoving the second packaging film (18 of Kurosaki as explained in Col 3 lines 65-67).
However, Kurosaki in view of Teague not disclose the particular steps of the second packaging film having a width equal to or slightly larger than the size 16PRELIMINARY AMENDMENTAttorney Docket No.: Q247549 Appln. No.: National Stage of PCT/JP2017/018918 of the package stack form in the depth direction, which is perpendicular to the width direction, 
 MARNON teaches that it is old and well known to provide a wrapping step in which a stack form is wrapped in the depth direction, which is perpendicular to the width direction, is disposed such that the center of the second packaging film in the longitudinal direction is below the first layer, and both ends of the second packaging film are moved toward the upper end portion of the upper layer and are wound on a circumference of the package stack form (Figs. 1-5 of Marnon).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to modify the method of Kurosaki as modified above to incorporate wrapping steps as taught by Marnon as such wrapping configuration is known in the art and it provides for a more secure package unit especially during transportation of the stack package unit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Those references not relied upon are directed mainly toward the general field of methods of producing stacked packaged body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731